Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February __, 2017, between Digital Power Corporation, a California
corporation (the “Company”), and Philou Ventures, LLC, a Wyoming limited
liability company (the “Purchaser”).

 

This Agreement is made pursuant to the Preferred Stock Purchase Agreement, dated
as of the date hereof, between the Company and the Purchaser (the “Purchase
Agreement”).

 

The Company and the Purchaser hereby agrees as follows:

 

1     Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

 

“Advice” shall have the meaning set forth in Section 3(B)(d).

 

“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, the 90th calendar day following the Filing Date
(or, in the event of a “full review” by the Commission, the 120th calendar day
following the Filing Date) and with respect to any additional Registration
Statements which may be required pursuant to Section 2(c), the 90th calendar day
following the date on which an additional Registration Statement is required to
be filed hereunder (or, in the event of a “full review” by the Commission, the
120th calendar day following the date such additional Registration Statement is
required to be filed hereunder); provided, however, that in the event the
Company is notified by the Commission that one or more of the above Registration
Statements will not be reviewed or is no longer subject to further review and
comments, the Effectiveness Date as to such Registration Statement shall be the
fifth Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above, provided, further, if such
Effectiveness Date falls on a day that is not a Trading Day, then the
Effectiveness Date shall be the next succeeding Trading Day.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Event” shall have the meaning set forth in Section 2(d).

 

“Event Date” shall have the meaning set forth in Section 2(d).

 

“Filing Date” means, (i) with respect to the Initial Registration Statement
required hereunder, the 60th calendar month following the Initial Tranche
Closing Date, and (ii) with respect to any additional Registration Statements
which may be required pursuant to Section 2(c), the earliest practical date on
which the Company is permitted by SEC Guidance to file such additional
Registration Statement related to the Registrable Securities.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Plan of Distribution” shall have the meaning set forth in Section 2(a).

 

 
1

--------------------------------------------------------------------------------

 

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Registrable Securities” means, as of any date of determination, (a) all of the
shares of Common Stock then issued and issuable upon conversion in full of the
Preferred Shares (assuming on such date the Preferred Shares are converted in
full without regard to any conversion limitations therein), (b) all Warrant
Shares then issued and issuable upon exercise of the Warrants (assuming on such
date the Warrants are exercised in full without regard to any exercise
limitations therein), (c) any additional shares of Common Stock issued and
issuable in connection with any anti-dilution provisions in the Preferred Shares
or the Warrants (in each case, without giving effect to any limitations on
conversion set forth in the Preferred Shares or limitations on exercise set
forth in the Warrants), and (d) any securities issued or then issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (i) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the Commission under the Securities Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (ii) such Registrable Securities have been previously
sold in accordance with Rule 144, or (iii) such securities become eligible for
resale without volume or manner-of-sale restrictions and without current public
information pursuant to Rule 144 as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to the Transfer Agent and the
affected Holders (assuming that such securities and any securities issuable upon
exercise, conversion or exchange of which, or as a dividend upon which, such
securities were issued or are issuable, were at no time held by any Affiliate of
the Company, and all Warrants are exercisable by “cashless exercise” as provided
in Section 2(a)(ii) of each of the Warrants, as reasonably determined by the
Company, upon the advice of counsel to the Company).

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 2(c), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Selling Stockholder Questionnaire” shall have the meaning set forth in
Section 3(B)(a).

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

 

 
2

--------------------------------------------------------------------------------

 

  

2.     Required Registration.

 

(a)     On or prior to each Filing Date, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415.
The number of Registrable Securities that the Company will include in the
Initial Registration Statement shall cover the Initial Required Registration
Amount, which is 125% of the sum of (i) the maximum number of shares of Common
Stock issuable upon conversion of the Preferred Shares at the initial conversion
price thereof and (ii) the maximum number of shares of Common Stock issuable
upon exercise of the Warrants, and all subject to adjustment as provided in
Section 2(c). Each Registration Statement filed hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith, subject to the provisions of
Section 2(e)) and shall contain (unless otherwise directed by at least a
Majority in Interest of the Holders) substantially the “Plan of Distribution”
attached hereto as Annex A. Subject to the terms of this Agreement, the Company
shall use its commercially reasonable efforts to cause a Registration Statement
filed under this Agreement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event no later than
the applicable Effectiveness Date, and shall use its commercially reasonable
efforts to keep such Registration Statement continuously effective under the
Securities Act until the earlier of (i) the date that all Registrable Securities
covered by such Registration Statement no longer constitute Registrable
Securities or (ii) the two year anniversary of the date of this Agreement (the
“Effectiveness Period”). The Company shall telephonically request effectiveness
of a Registration Statement as of 5:00 p.m. Eastern Time on a Trading Day. The
Company shall promptly notify the Holders via facsimile or by e-mail of the
effectiveness of a Registration Statement on the same Trading Day that the
Company telephonically confirms effectiveness with the Commission, which shall
be the date requested for effectiveness of such Registration Statement. The
Company shall, by 9:30 a.m. Eastern Time on the Trading Day after the effective
date of such Registration Statement, file a final Prospectus with the Commission
as required by Rule 424.

 

(b)     Notwithstanding the registration obligations set forth in Section 2(a),
if the Commission informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, the Company agrees to
promptly inform each of the Holders thereof and use its commercially reasonable
efforts to file amendments to the Initial Registration Statement as required by
the Commission, covering the maximum number of Registrable Securities permitted
to be registered by the Commission, on Form S-3 or such other form available to
register for resale the Registrable Securities as a secondary offering, subject
to the provisions of Section 2(e); with respect to filing on Form S-3 or other
appropriate form; provided, however, that prior to filing such amendment, the
Company shall be obligated to use diligent efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, Compliance and
Disclosure Interpretation 612.09.

 

(c)     Notwithstanding any other provision of this Agreement, if the Commission
or any SEC Guidance sets forth a limitation on the number of Registrable
Securities permitted to be registered on a particular Registration Statement as
a secondary offering (and notwithstanding that the Company used diligent efforts
to advocate with the Commission for the registration of all or a greater portion
of Registrable Securities), unless otherwise (i) directed in writing by a Holder
as to its Registrable Securities, or (ii) directed by the Commission as to the
limitations or restrictions that it would require, the number of Registrable
Securities to be registered on such Registration Statement will be reduced as
follows:

 

 

a.

First, the Company shall reduce or eliminate any securities to be included by
any Person other than a Holder;

 

 

b.

Second, the Company shall reduce or eliminate Registrable Securities
contemplated by clause (c) of the definition of Registrable Securities (applied,
in the case that only some such Registrable Securities may be registered, to the
Holders on a pro rata basis based on the total number of such unregistered
Registrable Securities held by such Holders); and

 

 

c.

Third, the Company shall reduce Registrable Securities represented by Warrant
Shares (applied, in the case that only some such Registrable Securities may be
registered, to the Holders on a pro rata basis based on the total number of such
unregistered Registrable Securities held by such Holders); and

 

 

d.

Fourth, the Company shall reduce Registrable Securities represented by
Conversion Shares (applied, in the case that some Conversion Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Conversion Shares held by such Holders).

 

 
3

--------------------------------------------------------------------------------

 

 

In the event of a cutback hereunder, the Company shall give the Holder at least
five (5) Trading Days prior written notice along with the calculations as to
such Holder’s allotment. In the event the Company amends the Initial
Registration Statement in accordance with the foregoing, or determines to file
an additional Registration Statement, the Company will use its commercially
reasonable efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more Registration Statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended, as a result of any cutback of Registrable Securities of the Holders or
any Registrable Securities not included in the Initial Registration Statement.
In any additional Registration Statement filed because of a cutback in the
number of Registrable Securities included in the Initial Registration Statement,
all holders of shares of Common Stock included in such additional Registration
Statement shall be subject to any additional cutbacks that may be required by
the Commission on a pro rata basis.

 

(d)     If: (i) the Initial Registration Statement is not filed on or prior to
its Filing Date, or (ii) the Company fails to file with the Commission a request
for acceleration of a Registration Statement in accordance with Rule 461
promulgated by the Commission pursuant to the Securities Act, within five
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be “reviewed” or will not be subject to further review, or (iii) a
Registration Statement registering for resale all of the Initial Required
Registration Amount is not declared effective by the Commission by the
Effectiveness Date of the Initial Registration Statement, or (iv) after the
effective date of a Registration Statement, the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities, for more
than thirty (30) consecutive calendar days or more than an aggregate of sixty
(60) calendar days (which need not be consecutive calendar days) during any
12-month period (any such failure or breach being referred to as an “Event”, and
for purposes of clauses (i) and (iii), the date on which such Event occurs, and
for purpose of clause (ii) the date on which such five (5) Trading Day period is
exceeded, and for purpose of clause (iv) the date on which such thirty (30) or
sixty (60) calendar day period, as applicable, is exceeded being referred to as
“Event Date”), then, in addition to any other rights the Holders may have
hereunder or under applicable law, on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to the product of (1) the product of (A) 1.0% multiplied by
(B) the quotient of (I) the number of such Holder’s Registrable Securities that
are not then covered by a Registration Statement that is then effective and
available for use by such Holder divided by (II) the total number of such
Holder’s Registrable Securities multiplied by (2) the aggregate purchase price
paid for such Holder’s Registrable Securities pursuant to the Purchase
Agreement; provided, however, that, in the event that none of such Holder’s
Registrable Securities are then covered by a Registration Statement that is
effective and available for use by such Holder, the quotient of (I) divided by
(II) in this clause (1)(B)(X) herein shall be deemed to equal 1.

 

The parties agree that the maximum aggregate liquidated damages payable to a
Holder under this Agreement shall be 6% of the aggregate amount paid by such
Holder pursuant to the Purchase Agreement with respect to any Registrable
Securities related to the Preferred Shares and the Warrants. The partial
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event.  Furthermore, if
an Event occurs (or is continuing) on a date more than six months after the
Holder acquired the Registrable Securities (and thus the six month  holding
period under Rule 144(d) has elapsed), liquidated damages shall be paid only
with respect to that portion of the Holder’s Registrable Securities that cannot
then be immediately resold in reliance on Rule 144. Further, amounts payable as
liquidated damages to each Holder hereunder with respect to each share of
Registrable Securities shall cease when the Purchaser no longer holds such
shares of Registrable Securities. No Event shall be deemed to occur or continue
if such Registration Event is caused by delays which are solely attributable to
(i) the failure of a Holder to timely advise the Company of any information
regarding such Holder for inclusion in the Registration Statement, but any such
failure shall apply only to that particular Holder, or (ii) the resolution of
comments from the Commission pertaining to the Holders.

 

For the purposes of clarity, it is hereby agreed that no liquidated damages
shall accrue or be due in the event that the Prospectus included in any
Registration Statement contemplated by this Registration Rights Agreement is
suspended or otherwise unavailable for up to the (i) 30 consecutive day period
or (ii) 45 days in total during any twelve month period, as provided for above
(such 30 consecutive and 45 total day periods may be referred to herein as an
“Allowed Delay”).

 

(e)     No liquidated damages shall accrue as to any Registrable Securities that
are subject to a cut-back pursuant to Section 2(c) (“Cut Back Shares”) until
such date as the Company is able to effect the registration of such Cut Back
Shares in accordance with any restrictions required by the Commission. From and
after the date that such restrictions are terminated, all of the provisions of
this Section 2 (including the liquidated damages provisions) shall again be
applicable to such Cut Back Shares; provided, however, that the Filing Date and
Effectiveness Date for the Registration Statement including such Cut Back Shares
shall be based on the termination date of such restrictions.

 

 
4

--------------------------------------------------------------------------------

 

  

(f)     If Form S-3 is not available for the registration of the resale of
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available, if at all, during the Effectiveness Period; provided that the Company
shall only be required to maintain the effectiveness of the Registration
Statement then in effect until the earlier of (A) such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission or (B) the expiration of the Effectiveness Period.

 

3.     Registration Procedures.

 

(A)     Company Obligations. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a)     Not less than five (5) Trading Days prior to the filing of each
Registration Statement and not less than two (2) Trading Days prior to the
filing of any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to each Holder copies of
all such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of such Holders, and (ii) cause its officers and directors, counsel and
independent registered public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act.
Notwithstanding the above, the Company shall not be obligated to provide the
Holders advance copies of any universal shelf registration statement registering
securities in addition to those required hereunder, or any Prospectus prepared
thereto. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities shall reasonably object in good faith,
provided that, the Company is notified of such objection in writing no later
than three (3) Trading Days after the Holders have been so furnished copies of a
Registration Statement or one (1) Trading Day after the Holders have been so
furnished copies of any related Prospectus or amendments or supplements thereto.

 

(b)     (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto, and (iv) comply in all material respects with the
applicable provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by a Registration
Statement during the applicable period in accordance (subject to the terms of
this Agreement) with the intended methods of disposition by the Holders thereof
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented.

 

(c)     If during the Effectiveness Period, the number of Registrable Securities
at any time exceeds 100% of the number of shares of Common Stock then registered
in a Registration Statement, then the Company shall file as soon as reasonably
practicable, but in any case prior to the applicable Filing Date (which date
shall be subject to any applicable SEC Guidance or limitation required by the
Commission), an additional Registration Statement covering the resale by the
Holders of not less than the number of such Registrable Securities.

 

 
5

--------------------------------------------------------------------------------

 

 

(d)     Notify the Holders of Registrable Securities to be sold (which notice
shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (i)(A) when a Prospectus or
any Prospectus supplement or post-effective amendment to a Registration
Statement has been filed, (B) when the Commission notifies the Company whether
there will be a “review” of such Registration Statement, and (C) with respect to
a Registration Statement or any post-effective amendment, when the same has
become effective, (ii) of any request by the Commission or any other federal or
state governmental authority for amendments or supplements to a Registration
Statement or Prospectus or for additional information, in each case, after the
such Registration Statement has been declared effective, (iii) of the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of a Registration Statement covering any
or all of the Registrable Securities or the initiation of any Proceedings for
that purpose, (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose, (v) of the
occurrence of any event or passage of time that makes the financial statements
included in a Registration Statement ineligible for inclusion therein or any
statement made in a Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to a Registration Statement,
Prospectus or other documents so that, in the case of a Registration Statement
or the Prospectus, as the case may be, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus, provided,
however, in no event shall any such notice contain any information which would
constitute material, non-public information regarding the Company or any of its
Subsidiaries.

 

(e)     Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(f)     Furnish to each Holder, without charge, at least one conformed copy of
each such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished.

 

(g)     The Company shall provide reasonable cooperation with any broker-dealer
through which a Holder proposes to resell its Registrable Securities in
effecting a filing with the FINRA Corporate Financing Department pursuant to
FINRA Rule 5110, as requested by any such Holder.

 

(h)     Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 

(i)     If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.

 

 
6

--------------------------------------------------------------------------------

 

 

(j)     Upon the occurrence of any event contemplated by clause (v) or (vi) of
Section 3(A)(d), as promptly as reasonably possible under the circumstances
taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its stockholders of the premature disclosure of
such event, prepare a supplement or amendment, including a post-effective
amendment, to a Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, neither a
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Holders in
accordance with clauses (iii) through (vi) of Section 3(A)(d) above to suspend
the use of any Prospectus until the requisite changes to such Prospectus have
been made, then the Holders shall suspend use of such Prospectus. The Company
will use its commercially reasonable efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable.

 

(k)      Comply with all applicable rules and regulations of the Commission.

 

(l)     The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the shares. During any
periods that the Company is unable to meet its obligations hereunder with
respect to the registration of the Registrable Securities solely because any
Holder fails to furnish such information within three Trading Days of the
Company’s request, any liquidated damages that are accruing at such time shall
be tolled and any Event that may otherwise occur solely because of such delay
shall be suspended until such information is delivered to the Company.

 

B.     Obligations of the Holders.

 

(a)     Each Holder agrees to furnish to the Company a completed questionnaire
in the form attached to this Agreement as Annex B (a “Selling Stockholder
Questionnaire”) on a date that is not less than ten (10) days prior to the
Filing Date or by the end of the fourth (4th) Trading Day following the date on
which such Holder receives draft materials in accordance with this Section. Each
Holder shall furnish in writing to the Company such additional information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. A Holder shall provide such information to the Company at
least two (2) Business Days prior to the first anticipated filing date of such
Registration Statement if such Holder elects to have any of the Registrable
Securities included in the Registration Statement. The Company shall not be
required to include the Registrable Securities of a Holder in a Registration
Statement and shall not be required to pay any liquidated or other damages
hereunder to such Holder who fails to furnish to the Company a fully completed
selling holder questionnaire at least two Business Days prior to the Filing
Date.

 

(b)     Each Holder agrees to cooperate with the Company as reasonably requested
by the Company in connection with the preparation and filing of a Registration
Statement hereunder, unless such Holder has notified the Company in writing of
its election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)      Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement.

 

(d)     Each Holder agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay or (ii) the happening of an
event pursuant to Section 3(A)(d)(iii) – (vi) hereof, such Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed. The
Company will use its commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed as promptly as is practicable.

 

 
7

--------------------------------------------------------------------------------

 

 

4.     Registration Expenses. All fees and expenses incident to the performance
of or compliance with, this Agreement by the Company shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the Commission, (B) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed for trading, and (C) in
compliance with applicable state securities or Blue Sky laws reasonably agreed
to by the Company in writing (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses of the
Company, (iv) fees and disbursements of counsel for the Company, (v) Securities
Act liability insurance, if the Company so desires such insurance, and (vi) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In no event
shall the Company be responsible for any broker or similar commissions of any
Holder or, except to the extent provided for in the Transaction Documents, any
legal fees or other costs of the Holders.

 

5.     Indemnification.

 

(a)     Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of the Company, each Person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, members, stockholders, partners, agents,
investment advisors and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to (1) any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any Prospectus or any form of prospectus
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (2) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act or any
state securities law, or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement, such
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (ii) in the case of
an occurrence of an event of the type specified in Section 3(A)(d)(iii)-(vi),
the use by such Holder of an outdated, defective or otherwise unavailable
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated, defective or otherwise unavailable for use by such
Holder and prior to the receipt by such Holder of the Advice contemplated in
Section 3(B)(d). The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding arising from or in connection
with the transactions contemplated by this Agreement of which the Company is
aware. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such indemnified person and shall survive
the transfer of any Registrable Securities by any of the Holders in accordance
with Section 6(e).

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with any applicable prospectus delivery requirements of the
Securities Act through no fault of the Company or (y) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Company expressly for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent, but only to the extent, that such information
relates to such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement (it being understood that the
Holder has approved Annex A hereto for this purpose), such Prospectus or in any
amendment or supplement thereto or (iii) in the case of an occurrence of an
event of the type specified in Section 3(A)(d)(iii)-(vi), to the extent, but
only to the extent, related to the use by such Holder of an outdated, defective
or otherwise unavailable Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated, defective or otherwise unavailable
for use by such Holder and prior to the receipt by such Holder of the Advice
contemplated in Section 3(B)(d). In no event shall the liability of any selling
Holder under this Section 5(b) be greater in amount than the dollar amount of
the net proceeds received by such Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation, except in the case of
fraud or willful misconduct by such Holder.

 

(c)     Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that, the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party. An
Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent. No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding. Subject
to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within thirty (30) calendar days of written notice thereof
to the Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.

 

 
9

--------------------------------------------------------------------------------

 

 

(d)     Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute pursuant to this Section 5(d), in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.

 

(e)          The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.     Miscellaneous.

 

(a)     Remedies. In the event of a breach by the Company or by a Holder of any
of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
Each of the Company and each Holder agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.

 

(b)     Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered.

 

(c)     Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
51% or more of the then outstanding Registrable Securities (for purposes of
clarification, this includes any Registrable Securities issuable upon exercise
or conversion of any Security). If a Registration Statement does not register
all of the Registrable Securities pursuant to a waiver or amendment done in
compliance with the previous sentence, then the number of Registrable Securities
to be registered for each Holder shall be reduced pro rata among all Holders and
each Holder shall have the right to designate which of its Registrable
Securities shall be omitted from such Registration Statement. Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of a Holder or some
Holders and that does not directly or indirectly affect the rights of other
Holders may be given only by such Holder or Holders of all of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the first sentence of this Section 6(c). No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

(d)     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

(e)     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
all of the Holders of the then outstanding Registrable Securities. Each Holder
may assign their respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement.

 

(f)     Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(g)     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

(h)     Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

 

(i)     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(j)     Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

 

********************

(Signature Pages Follow)

 

 
11

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

DIGITAL POWER CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Name: Amos Kohn

 

 

 

Title: President and CEO

 

 

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

 
12

--------------------------------------------------------------------------------

 

 

 

[SIGNATURE PAGE OF HOLDERS]

 

 

 

Name of
Holder:                        ____________________________________________          

 

 

 

Signature of Authorized Signatory of
Holder:                                                                                   
 

 

 

 

Name of Authorized
Signatory:                                                                                                             

 

 

 

Title of Authorized
Signatory:                                                                                                               

 

 

 

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

 
13

--------------------------------------------------------------------------------

 

 

 

Annex A

 

Plan of Distribution

 

Each Selling Stockholder (the “Selling Stockholders”) of the securities and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their securities covered hereby on the principal Trading
Market or any other stock exchange, market or trading facility on which the
securities are traded or in private transactions. These sales may be at fixed or
negotiated prices. A Selling Stockholder may use any one or more of the
following methods when selling securities:

 

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

block trades in which the broker-dealer will attempt to sell the securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

 

purchases by a broker-dealer as principal and resales by the broker-dealer for
its account;

 

 

an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

privately negotiated transactions;

 

 

settlement of short sales;

 

 

in transactions through broker-dealers that agree with the Selling Stockholders
to sell a specified number of such securities at a stipulated price per
security;

 

 

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

 

a combination of any such methods of sale; or

 

 

any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell securities under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

 

In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume. The Selling
Stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities. The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
securities purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the securities.

 

 
14

--------------------------------------------------------------------------------

 

 

 The Company is required to pay certain fees and expenses incurred by the
Company incident to the registration of the securities. The Company has agreed
to indemnify the Selling Stockholders against certain losses, claims, damages
and liabilities, including liabilities under the Securities Act.

 

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. The Selling Stockholders have advised us that there is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale securities by the Selling Stockholders.

 

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the securities may be resold by the Selling Stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for the Company to be in compliance
with the current public information under Rule 144 under the Securities Act or
any other rule of similar effect or (ii) all of the securities have been sold
pursuant to this prospectus or Rule 144 under the Securities Act or any other
rule of similar effect. The resale securities will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale securities covered
hereby may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution. In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of securities of the common stock by the Selling
Stockholders or any other person. We will make copies of this prospectus
available to the Selling Stockholders and have informed them of the need to
deliver a copy of this prospectus to the Purchaser at or prior to the time of
the sale (including by compliance with Rule 172 under the Securities Act).

 

 

 
15

--------------------------------------------------------------------------------

 

 

Annex B

 

DIGITAL POWER CORPORATION

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Digital Power Corporation, a California corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed. A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement. The undersigned hereby provides the following
information to the Company and represents and warrants that such information is
accurate:

 

QUESTIONNAIRE

 

1.

  

Name.

  

         

  

(a)

  

Full Legal Name of Selling Stockholder

       

  

 

  

 

       

  

(b)

  

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

       

  

 

  

 

       

  

(c)

  

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

       

  

 

  

 

 

2. Address for Notices to Selling Stockholder:

 

 

 

 

 

 

         

Address:

  

 

 

 

 

 

         

Telephone:

  

 

 

 
16

--------------------------------------------------------------------------------

 

  

Email:

  

 

             

Fax:

  

 

             

Contact Person:

  

 

 

3. Broker-Dealer Status:

 

 

(a)

Are you a broker-dealer?

 

Yes    ☐              No    ☐

 

 

(b)

If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes    ☐              No    ☐

 

 

Note:    

If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

 

(c)

Are you an affiliate of a broker-dealer?

 

Yes    ☐             No    ☐

 

 

(d)

If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes    ☐              No    ☐

 

 

Note:    

If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

4.

  

Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 

Please state the number of securities of the Company beneficially owned by the
Selling Stockholder, regardless of the time acquired or the source from which
derived.

 

 

  

(a)

  

Number of shares of Common Stock beneficially owned:

 

  

 

  

 

       

  

(b)

  

Number of shares of Common Stock beneficially owned to be registered pursuant to
the Registration Statement (if not the same as 4(a) above):

 

  

 

  

 

 

“Beneficial ownership” of a security means a person’s ability, directly or
indirectly through any contract, arrangement, understanding, relationship or
otherwise, to exercise alone or together with others:

 

 

•

 

voting power, which includes the power to vote, or to direct the voting of, a
security; or

 

 

•

 

investment power, which includes the power to dispose, or to direct the
disposition, of a security.

 

This term also includes having the right to acquire beneficial ownership of a
security within 60 days, including any right to acquire the security through the
exercise of any option, warrant or right, through the conversion of a security,
pursuant to the power to revoke a trust, discretionary account or similar
arrangement or pursuant to the automatic termination of a trust, discretionary
account or similar arrangement.

 

 
17

--------------------------------------------------------------------------------

 

 

The above definition of beneficial ownership is very broad and may include, for
example, securities held in the name of another person, such as any relative
living in your home, custodians, brokers, or pledgees for your account, or any
partnership, trust estate or closely-held corporation in which you have an
interest or are an officer or director. You are also the beneficial owner of
securities if you, directly or indirectly, create or use a trust, proxy, power
of attorney, pooling arrangement or any other contract, arrangement or device
with the purpose or effect of divesting yourself of beneficial ownership of such
securities or preventing the vesting of such beneficial ownership.

 

5. Voting and Investment Power (to be completed only if the Selling Stockholder
is not a natural person):

 

 

(a)

Please name each person or persons who have voting or investment power over the
Common Stock beneficially owned by the Selling Stockholder. As described in
Question 4 above, please note that for purposes of answering this Question 5:

 

 

(1)

Voting power includes the power to vote, or to direct the voting of, such
security; and

 

 

(2)

Investment power includes the power to dispose, or to direct the disposition, of
such security.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

                (b)

  

For each person named above in this Question 5, please state the number of
shares of Common Stock beneficially owned by the Selling Stockholder in which
that person has sole voting power, shared voting power, sole investment power
and/or shared investment power.

 

Beneficial Ownership

  

Number of
Shares

Total number of shares as to which the person has sole voting power

  

 

Total number of shares as to which the person has shared voting power

  

 

Total number of shares as to which the person has sole investment power

  

 

Total number of shares as to which the person has shared investment power

  

 

 

 

 

 

  

If necessary, use the blank page attached hereto as Exhibit B.

       

 

                (c)

  

Do you have any reason to believe that the ownership of the Common Stock of the
registered holder identified in response to Question 1 above should be
aggregated with the ownership of any other registered holder of the Common
Stock, for purposes of describing the beneficial ownership of those shares of
Common Stock in the Registration Statement? Ownership could be aggregated where
there is a relationship that, as a factual matter, confers on a person a
significant ability to affect how voting power or investment power over the
shares will be exercised.

       

 

 

  

☐ Yes ☐ No

       

 

 

  

If “yes,” please explain below:

       

 

 

  

 

       

 

 

  

 

       

 

 

  

 

 

 
18

--------------------------------------------------------------------------------

 

 

 

 

                5.

  

Relationships with the Company:

  

         

 

 

  

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

       

 

 

  

State any exceptions here:

                                   

 

 

“Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with, a
specified person.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of an entity, whether through
the ownership of voting securities, by contract or otherwise.

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

 
19

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

                           

 

 

 

 

 

 

 

 

 

               

Date:                                                             

 

 

 

 

 

 

 

 

 

Beneficial Owner:

 

 

                       

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

20